                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

DARRELL D. BALL,                     )
                                     )
     Plaintiff,                      )
                                     )
VS.                                  )        No. 20-1053-JDT-cgc
                                     )
JENNIFER A. HEDGE,                   )
                                     )
     Defendant.                      )
                __________________________________________

DARRELL D. BALL,                                )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )          No. 20-1054-JDT-cgc
                                                )
BOBBY W. FERGUSON,                              )
                                                )
       Defendant.                               )


   ORDER TO DOCKET COMPLAINT IN CASE #20-1053 AND CLOSE CASE #20-1054,
       AND DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
                    OR PAY THE $400 CIVIL FILING FEE


        On March 9, 2020, the Clerk received two civil complaints, in a single mailing, from

Plaintiff Darrell D. Ball, a prisoner proceeding pro se. Each was accompanied by a motion to

proceed in forma pauperis. One of the complaints, styled Darrell D. Ball v. Jennifer A. Hedge,

was opened as case number 20-1053-JDT-cgc. The other complaint, Darrell D. Ball v. Bobby W.

Ferguson, was opened as case number 20-1054-JDT-cgc. While each complaint names a separate

Defendant, the allegations in both complaints concern events that occurred during Ball’s criminal

trial. The claims are thus related.
        The Clerk is DIRECTED to docket the complaint in case number 20-1054 as an amended

complaint in case number 20-1053 and to close case number 20-1054. Case number 20-1053 will

proceed with both Jennifer A. Hedge and Bobby W. Ferguson as Defendants. This will prevent

Plaintiff Ball from incurring two filing fees for complaints that should have been brought as a

single case.

        Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. § 1915(b)(2).

However, in order to take advantage of the installment procedures, the prisoner must properly

complete and submit to the district court, along with the complaint, an in forma pauperis affidavit

and a certified copy of his inmate trust account statement for the six months immediately preceding

the filing of the complaint. Id. § 1915(a)(2).

        In this case, neither affidavit submitted by Plaintiff included a certified copy of his trust

account statement. Accordingly, Plaintiff is ORDERED to submit, within 30 days after the date

of this order, either the entire $400 civil filing fee1 or a certified copy of his trust account statement




        1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.

                                                    2
for the last six months.2 If Plaintiff needs additional time to file the required document, he may

request one 30-day extension of time from this Court. McGore, 114 F.3d at 605.3

       If Plaintiff timely submits the necessary document and the Court finds that he is indigent,

the Court will grant leave to proceed in forma pauperis and assess a filing fee of $350 in

accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if Plaintiff fails to

comply with this order in a timely manner, the Court will deny leave to proceed in forma pauperis,

assess the entire $400 filing fee from his trust account without regard to the installment payment

procedures, and dismiss the case without further notice pursuant to Federal Rule of Civil Procedure

41(b) for failure to prosecute. McGore, 114 F.3d at 605.

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement

likewise may result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




       2
           Plaintiff does not need to submit another in forma pauperis affidavit.
       3
         If Plaintiff is unable to obtain a trust account statement from prison officials, he should
so notify the Court.

                                                  3
